Citation Nr: 0100715	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-16 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to an initial compensable evaluation for acne 
of the posterolateral neck.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1968.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
acne of the posterolateral neck, evaluated as noncompensably 
disabling from April 28, 1998, and denied service connection 
for PTSD.  

The issue of entitlement to service connection for PTSD will 
be discussed in the Remand section of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the increased 
rating issue has been obtained.

2.  The veteran's service-connected skin condition is 
manifested by thickened skin and scattered comedones as well 
as marked corrugations and rugae along the right and left 
posterolateral neck which results in moderate disfigurement.  


CONCLUSION OF LAW

The criteria for a 10 percent rating for acne of the 
posterolateral neck have been met.  38 U.S.C.A. § 1155; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.118, Diagnostic 
Code 7800 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On VA examination in August 1998, the veteran reported having 
recurrent painful sores, especially along the right 
posterolateral hairline.  He indicated that he wore his beard 
long to cover the area as much as possible because he felt as 
if it looked very bad to other people.  Physical examination 
revealed marked corrugations and rugae along the right and 
left posterolateral neck.  The skin was thickened and 
contained scattered comedones.  Over the right lateral area, 
which had been the area of greatest involvement, there were 
scars and subcutaneous thickening.  Comedones were also 
scattered over the upper back.  There was no current 
ulceration, exfoliation or crusting.  Associated systemic or 
nervous manifestations included embarrassment about his 
appearance; he kept his facial hair unshaven in order to hide 
this appearance.  The diagnosis was chronic severe solar 
damage to the neck skin manifested by thickening and marked 
corrugated wrinkling, associated secondarily with acneiform 
eruptions.  Color photographs were taken and associated with 
the examination report. 

In a November 1998 rating decision, the RO granted service 
connection for acne posterolateral of the neck, evaluated as 
noncompensably disabling from April 28, 1998.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that an appeal from an initial rating is a separate 
and distinct claim from a claim for an increased rating.  
Fenderson v. West, 12 Vet App 119 (1999).  When assigning an 
initial rating, the rule from Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), that the present level of disability is of 
primary importance, is not applicable.  Id. at 8.  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. at 9.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The veteran's service-connected skin condition is evaluated 
as noncompensably disabling under Diagnostic Code 7800.  
Under this code, a noncompensable rating is warranted for 
slight disfiguring scars of the head, face or neck.  A 10 
percent rating is assigned for moderate, disfiguring scars of 
the head, face or neck.  A 30 percent rating is warranted for 
severe disfiguring scars, especially if they produce a marked 
and unsightly deformity of the eyelids, lips or auricles.  
The note to this provision states that when in addition to 
tissue loss and cicatrization there is marked discoloration, 
color contrast, or the like, the ratings under Diagnostic 
Code 7800 may be further increased.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.

A 10 percent rating is also warranted under Diagnostic Code 
7803 for scars which are superficial, poorly nourished, with 
repeated ulceration.  Under Diagnostic Code 7804, a 10 
percent rating is warranted for superficial scars, which are 
tender and painful on objective demonstration.  Under 
Diagnostic Code 7805, scars may also be rated based on the 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803-7805.  

The disability at issue may also be rated by analogy to 
eczema under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2000).  
Under that diagnostic code, a noncompensable evaluation is 
for assignment where there is slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  A 10 percent evaluation is warranted where there is 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  Where there is exudation or 
itching constant, extensive lesions or marked disfigurement, 
a 30 percent evaluation is warranted.  A 50 percent 
evaluation contemplates ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant appearance.

It is the Board's judgment that the reported clinical 
findings, when viewed in conjunction with the color 
photographs, demonstrate that veteran's skin condition more 
nearly approximates the criteria required for moderately 
disfiguring scarring of the neck pursuant to Diagnostic Code 
7800.  38 C.F.R. § 4.7.  In so deciding, the Board notes that 
due to the location of the thickened and wrinkled skin as 
well as the fact that there is no hair surrounding the area 
of greatest involvement, it is visible from a distance 
despite the veteran's beard.  Accordingly, a 10 percent 
evaluation under Diagnostic Code 7800 is warranted.  

Having so determined, however, it is now incumbent upon the 
Board to ascertain whether a rating greater than 10 percent 
can be granted.  The Board is satisfied that the current 
medical evidence does not reflect that the neck skin 
condition is severely disfiguring.  Additionally, the VA 
examination did not indicate that the skin condition affected 
limitation of function of the neck.  Also, there was no 
current ulceration, exfoliation, exudation, itching or 
crusting.  

In rendering this determination the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this regard, the Board finds no basis which permits a 
rating in excess of 10 percent for the service-connected acne 
of the posterolateral neck.


ORDER

A 10 percent rating for acne of the posterolateral neck is 
granted, subject to the applicable laws and regulations 
concerning the payment of monetary benefits.  



REMAND

The RO denied the veteran's claim for service connection for 
PTSD, partly on the grounds that there was no credible 
evidence of an in-service stressor.  38 C.F.R. § 3.304(f) 
(2000).  The veteran's service records show that he served in 
the "416th Trans. Co. 3rd" of the U.S. Army and served in 
Vietnam for 1 year and 9 months.  His service records also 
show that he was awarded various medals, none of which is 
indicative of combat.  A finding has not been made to date as 
to whether the veteran was engaged in combat activity with 
the enemy relative to the occurrence of any alleged stressor.  
In the event of the absence of such a finding, a stressor 
must be established by official service records or other 
credible supporting evidence.  Gaines v. West, 11 Vet. App. 
353 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283 (1994).

The veteran maintains that his entire Vietnam experience 
should be considered a stressor.  He stated that he was a 
half a mile from an ammunition dump at Bien Hoa when it blew 
in 1967.  He also stated that a fellow soldier was killed 
when the truck he was driving ran into a telephone pole.  He 
indicated that the telephone pole went through the windshield 
and hit the soldier in the head and chest.  The veteran 
remembered seeing pieces of skull on the truck after the 
soldier was removed.  He stated that he was not able to 
remember the soldier's name even though they slept in the 
same tent.  The Board notes that a request has not been made 
of the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR), to verify the veteran's stressors.  

Effective March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) include the 
following: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (effective from March 7, 1997).  The Board notes 
that under 38 C.F.R. § 4.125(a), a diagnosis of a mental 
disorder, including PTSD, must conform to the criteria of the 
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV).  If the 
evidence establishes the veteran engaged in combat with the 
enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R.  
§ 3.304(f) (effective from March 7, 1997).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for PTSD since 
service.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder. 

2.  Following the above, the RO must make 
a specific determination as to whether 
the record establishes the veteran 
engaged in combat with the enemy and has 
a claimed stressor related to that 
combat.  If so, the RO must specifically 
identify the stressor(s) established by 
the record.  

3.  If the RO determines the veteran did 
not engage in combat with the enemy and 
have a stressor related to that combat, 
it should contact the veteran and request 
that he provide any specific information 
about his experiences that he can 
remember, such as the dates, unit of 
assignment at the time of the claimed 
stressor, and the names of any servicemen 
he can recall who were also involved in 
the event(s).  The RO should also obtain 
the veteran's service personnel records.  
This information, and all associated 
documents, should be forwarded to the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197 so that it can 
provide any information which might 
corroborate the stressors claimed by the 
veteran.  

4.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, through 
combat participation or otherwise, the 
veteran should be accorded an examination 
by a psychiatrist to determine the 
presence of PTSD.  The RO must specify 
for the examiner the stressor(s) that the 
RO determined are established by the 
record, and the examiner is to be 
instructed that only those events can be 
considered for the purpose of determining 
whether the veteran was exposed to a 
stressor in service.  The examination 
report should include a detailed account 
of all pathology found to be present.  
The examination report should include a 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests are to be accomplished.  In 
addition, the examiner should address the 
following:

(a)  whether the stressor(s) determined 
by the RO to actually have occurred was 
sufficient to produce PTSD; 

(b)  whether the veteran meets the 
diagnostic criteria for PTSD under DSM-IV 
and; 

(c)  whether there is a link between 
current symptoms and the stressor(s) 
specified by the RO as established by the 
record.  

The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior to the 
examination.  The RO should inform the 
veteran of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination. 

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that has been subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

7.  Thereafter, the RO should 
readjudicate the claim for service 
connection for PTSD.  

If the benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and should be afforded the opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 



